DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/20 is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the phrase “Figure 6 for publication”, it should be deleted.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pulnikov et al. (DE102017112591 A1) in view of  Kikuchi et al. (US 20020074871 A1).
Regarding claim 1, Pulnikov teaches a stator for a radial-flux rotary electric machine, comprising: 
a yoke (118) with a plurality of teeth (106, 108), each tooth extending from a root at the yoke (118) to a tip (120), the width (B) of each tooth at the root being greater than or equal (page 4 ln 29-33, the translation document) to the width at the tip thereof to define open slots (124) therebetween; 
a plurality of coils (110), each one of which is located on a respective one of the plurality of teeth (106).  However, Pulnikov does not teach the coils are sized such that the slot fill factor of between zero and unity to define axial voids in the slots, and a plurality of magnetic sealing members, each one of which is engaged with the tips of adjacent teeth to circumferentially and axially seal the axial voids in the slots for retaining an axial flow of coolant therein.

    PNG
    media_image1.png
    704
    709
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    132
    885
    media_image2.png
    Greyscale


Kikuchi teaches a rotating electric machine comprising a rotor (2) and a stator (5) (fig. 1; para 0016-0018), the stator (5) having a plurality of slots (25) with a fill factor of between zero and unity (fig 1) to define axial voids (29D) in the slots (25) (fig. 6; para 0019, 0045-0048; the coils 30 occupy a portion of the space within the slots, with the remainder of the space being used as cooling passages), and a plurality of sealing members (44), each one of which is engaged with the tips of adjacent teeth (23) to circumferentially and axially seal the axial voids in the slots (25) for retaining an axial flow of coolant therein (fig. 6; para 0048-0049).

    PNG
    media_image3.png
    397
    672
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pulnikov’s stator with the coils are sized such that the slot fill factor of between zero and unity to define axial voids in the slots, and a plurality of magnetic sealing members, each one of which is engaged with the tips of adjacent teeth to circumferentially and axially seal the axial voids in the slots for retaining an axial flow of coolant therein as taught by Kikuchi.  Doing so would improve cooling performance by placing the cooling medium in direct contact with the heat generating elements, i.e. the coils (para [0002]).
Regarding claim 2, Pulnikov in view of Kikuchi teaches the claimed invention as set forth in claim 1, Pulnikov further teaches the stator is an alternate-wound stator having a number n ≥ 4 of teeth (n = 6) and n/2 coils (3 coils), and in which each slot (124) is defined by a wound tooth (106) carrying a coil (110), and an unwound tooth (108) not carrying a coil (fig 1).
Regarding claim 3, Pulnikov in view of Kikuchi teaches the claimed invention as set forth in claim 2, Pulnikov further teaches the width (B106) of wound teeth (106) is greater than the width (B108) of unwound teeth (108, fig 2, page 5 ln 8-11).

    PNG
    media_image4.png
    217
    881
    media_image4.png
    Greyscale

Regarding claim 4, Pulnikov in view of Kikuchi teaches the claimed invention as set forth in claim 3, except for the added limitation of the width of wound teeth is twice the width of unwound teeth.
Pulnikov further teaches the width of wound teeth is 1 to1.5 the width of unwound teeth (page 5 ln 8-11, see annotation para. above). 
While Pulnikov does not explicitly disclose the claimed value, the different width of the wound and unwound teeth is disclosed to be a result-effective variable affecting the magnetic flux through the stator teeth so that the power density in the electric machine increase (page 5 ln 8-11).
  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pulnikov in view of Kikuchi’s stator	 with the width of wound teeth is twice the width of unwound teeth since Pulnikov  teaches that the different width between the wound and unwound teeth increases the magnetic flux through the stator teeth so that the power density in the electric machine increase (page 5 ln 8-11).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 7, Pulnikov in view of Kikuchi teaches the claimed invention as set forth in claim 1, Kikuchi further discloses that the tip of each tooth (23) includes axial grooves (28) for receiving axial ribs (44A) on the sealing members (44) (fig. 6, para [0049]).
Regarding claim 13, Pulnikov in view of Kikuchi teaches the claimed invention as set forth in claim 1, Kikuchi further discloses a saturation flux density of the sealing members (45, resin molded, para [0051]) is different to a saturation flux density of the yoke (21, magnetic steel, para [0021]).
Regarding claim 14, Pulnikov teaches a method of assembling a stator for a radial flux rotary electric machine, comprising: 
obtaining a stator yoke (118) with a plurality of teeth (106, 108), each of which extends from a root at the yoke (118) to a tip (120), the width (B) of each tooth at the root being greater than or equal (page 4 ln 29-33, the translation document ) to the width (B) at the tip (120) thereof to define open slots (124) between adjacent teeth (106, 108); 
for each one at least a portion of the teeth (106, 108), placing a coil (110) on a tooth.  However, Pulnikov does not teach the coil is sized such that the slot fill factor of between zero and unity to define an axial void in the slots either side of the tooth, and for each slot, engaging a magnetic sealing member with the tips of the adjacent teeth to circumferentially and axially seal the axial void in the slot for retaining an axial flow of coolant therein.
Kikuchi teaches a method of making a rotating electric machine comprising a rotor (2) and a stator (5) (fig. 1; para 0016-0018), the stator (5) having a plurality of slots (25) with a fill factor of between zero and unity (fig 1) to define axial voids (29D) in the slots (25) (fig. 6; para 0019, 0045-0048; the coils 30 occupy a portion of the space within the slots, with the remainder of the space being used as cooling passages), and for each slot, engaging a sealing members (44) with the tips of the adjacent teeth (23) to circumferentially and axially seal the axial voids in the slots (25) for retaining an axial flow of coolant therein (fig. 6; para 0048-0049).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pulnikov’s method of assembly a stator with the coil is sized such that the slot fill factor of between zero and unity to define an axial void in the slots either side of the tooth, and for each slot, engaging a magnetic sealing member with the tips of the adjacent teeth to circumferentially and axially seal the axial void in the slot for retaining an axial flow of coolant therein as taught by Kikuchi.  Doing so would improve cooling performance by placing the cooling medium in direct contact with the heat generating elements, i.e. the coils (para [0002]).
Regarding claim 15, Pulnikov in view of Kikuchi teaches the claimed invention as set forth in claim 14, Kikuchi further discloses a vacuum pressure impregnation procedure after the engaging step to seal the sealing members (40) to the stator yoke (21).
Regarding claim 16, Pulnikov in view of Kikuchi teaches the claimed invention as set forth in claim 14, Pulnikov further discloses forming the coils off-iron (110) prior to placing them on the stator yoke (118).
Regarding claim 17, Pulnikov in view of Kikuchi teaches the claimed invention as set forth in claim 14, Kikuchi further discloses the placing step comprises winding the coils (30) on the stator yoke (21).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pulnikov in view of Kikuchi as applied to claim 1 above, and further in view of Zhao et al. (US 2019/0229573 A1) and Cao et al. (WO 2012/119303 A1).
Regarding claim 5, Pulnikov in view of Kikuchi, discloses the electric machine of claim 1, as stated above.  Pulnikov, in view of Kikuchi does not disclose that the stator having sixteen slots and four coil pairs, each coil pair forming part of one of four independent electrical phases.
Zhao discloses a radial-flux rotary electric machine comprising a rotor [4] and a stator [2] (fig. 1-2; ¶ 0054), in which the stator [2] is an alternate-wound stator having four coil pairs [3], each coil pair [3] forming part of one of four independent electrical phases (fig. 1; ¶ 0019, 0057-0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the stator of Pulnikov in view of Kikuchi having sixteen slots and four coil pairs, each coil pair forming part of one of four independent electrical phases as taught by Zhao, in order to provide a more reliable structure with lower torque ripple (¶ 0003 of Zhao).  
Pulnikov, in view of Kikuchi and Zhao, still does not disclose the stator having sixteen slots.
Cao discloses a radial-flux rotary electric machine comprising a rotor [4] and a stator [2] (fig. 1-3; page 3, lines 118-136), wherein the stator comprises both wound teeth [wt] and unwound teeth [uw] alternating in the circumferential direction (fig. 3; pg. 4, lines 137-148; pg. 6, lines 222-230).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the stator of Pulnikov/Kikuchi/Zhao having both wound and unwound teeth, resulting in double the number of slots (i.e. the eight slots of Zhao would double to sixteen slots), as taught by Cao, in order to maximize winding utilization rate (pg. 6, lines 231-233 of Cao), thereby maximizing motor efficiency.
Regarding claim 6, Pulnikov in view of Kikuchi, Zhao, and Cao teaches claimed invention as set forth in claim 5, Zhao further teaches each coil pair comprises coils that are 180 mechanical degrees apart (fig. 1; ¶ 0019, 0057-0059).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pulnikov and Kikuchi as applied to claim 1 above, and further in view of Yoneda et al. (JP 2006-020490 A).
Regarding claim 6, Pulnikov, in view of Kikuchi, discloses the electric machine of claim 1, as stated above.  Pulnikov, in view of Kikuchi, does not disclose that the coils [30] are formed so as to have a substantially parallelogram-shaped cross section, such that the axial voids [29D] are of triangular cross section.
Yoneda discloses a radial-flux rotary electric machine comprising a stator [100] having axial voids [213] within its slots [S], and in which the coils [20] are formed so as to have a substantially parallelogram-shaped cross section, such that the axial voids [213] are of triangular cross section (fig. 6; ¶ 0060-0063, 0067).

    PNG
    media_image5.png
    501
    831
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the coils and axial voids of Pulnikov/Kikuchi having the shapes as taught by Yoneda, in order to improve the space factor of the stator, thereby improving power output and efficiency; also, the use of simpler shapes makes arrangement of the lead wire easier, which can reduce assembly costs (¶ 0067 of Yoneda).
Further, it has been held that a mere change in shape of a particular component of a device is a matter of design choice involving only routine skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pulnikov and Kikuchi as applied to claim1 above, and further in view of Hoemann (US 2017/0373551 A1).
Regarding claim 9, Pulnikov, in view of Kikuchi, discloses the electric machine of claim 1, as stated above.  Pulnikov, in view of Kikuchi, does not disclose the slots [25] having a slot fill-factor of from 0.22 to 0.28.
Hoemann discloses a radial-flux rotary electric machine [10] comprising a stator [14] with slots [34] (fig. 1-6; ¶ 0023, 0031), said slots [34] having a slot fill-factor of from 0.22 to 0.28 (¶ 0038, 0072; slots are filled “less than about thirty-five (35) percent”, i.e. the slot fill-factor is below 0.35).  

    PNG
    media_image6.png
    363
    680
    media_image6.png
    Greyscale

While Hoemann does not explicitly disclose the claimed range, the slot fill-factor is disclosed to be a result-effective variable affecting the space allowed for cooling channels to maintain “acceptable thermal conditions” in the electric machine (¶ 0072).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the stator slots of Pulnikov/Kikuchi having a slot fill-factor of from 0.22 to 0.28 since Hoemann teaches that moderate, i.e. lower, values of slot fill-factor allow sufficient space for cooling channels within the slots, thereby helping to maintain acceptable temperatures within the machine (¶ 0072).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 10, Pulnikov, in view of Kikuchi, discloses the electric machine of claim 1, as stated above.  Pulnikov, in view of Kikuchi, does not disclose that the ratio of the stator [22] inner diameter to the stator [22] outer diameter is from 0.6 to 0.7.
Hoemann discloses a radial-flux rotary electric machine [10] comprising a stator [14] with slots [34] (fig. 1-6; ¶ 0023, 0031), in which the ratio of the stator inner diameter [48] to the stator outer diameter [44] is from 0.6 to 0.7 (fig. 6; ¶ 0047-0049; the minimum values of both diameters, 60mm and 90mm respectively, result in a ratio of 0.666).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the stator of Pulnikov/Kikuchi having the stator diameters as taught by Hoemann, in order to provide the proper stator geometry to achieve some desired performance characteristics (¶ 0004 of Hoemann).
Regarding claim 11, Pulnikov, in view of Kikuchi and Hoemann, discloses the electric machine of claim 10, as stated above, wherein Hoemann further discloses that the ratio of the stator inner diameter to the stator outer diameter is from 0.63 to 0.67 (fig. 6; ¶ 0047-0049; the minimum values of both diameters, 60mm and 90mm respectively, result in a ratio of 0.666).
Regarding claim 12, Pulnikov, in view of Kikuchi, discloses the electric machine of claim 1, as stated above.  Pulnikov, in view of Kikuchi, does not disclose each coil has a per- unit inductance of from 1.1 to 1.4.
Hoemann discloses a radial-flux rotary electric machine [10] comprising a stator [14] with slots [34] (fig. 1-6; ¶ 0023, 0031), in which each coil has a per-unit inductance.  While Hoemann does not explicitly disclose the claimed range, the per-unit inductance range is disclosed to be a result-effective variable affecting the space allowed for cooling channels to maintain “acceptable thermal conditions” in the electric machine (¶ 0072).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator of Pulnikov/Kikuchi having the stator coil with a per-unit inductance of from 1.1 to 1.4.  Since Hoemann teaches that the per-unit inductance range is disclosed to be a result-effective variable affecting the space allowed for cooling channels within the slots, thereby helping to maintain acceptable temperatures within the machine (¶ 0072).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaneko et  al. (US 20030057797 A1) teaches a stator for a rotary electric machine is provided to curb decreases in output caused by magnetic flux leakage. The stator has a stator core with stator coils that are wound around tooth parts of the stator core. The tooth parts of the stator core are arranged to form a rotational space with respect to a rotor, and housed inside the slots and cooling medium passages are formed inside the slots by blocking the openings of the slots. The protrusions are provided that protrude into the slots from both lateral surfaces of the tips of the tooth parts. The plates formed with grooves on both sides thereof that fit on the tips of the protrusions are arranged between adjacent ones of the protrusions so as to block the openings of the slots. A sealing member is formed on the rotor side of the plates.
Li et al. (US 20100054971 A1) teaches a motor has a rotor (16) having permanent magnet rotor poles, and a stator (12) having stator teeth and an n-phase stator winding. Each leg of stator winding includes a single coil wound around one of the stator teeth. The stator teeth form wound teeth with coil and unwound teeth without coil. The wound teeth are alternately spaced with the unwound teeth, and each wound tooth or each unwound tooth or each stator tooth is provided with an axially extending groove formed in a face dividing each tooth into stator poles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834